IN THE COURT OF APPEALS OF IOWA

                                  No. 17-2007
                             Filed January 9, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DONOVAN MASON EDWARDS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Odell G. McGhee II,

District Associate Judge.



      Donovan Edwards appeals his criminal conviction following the denial of his

motion for a new trial. AFFIRMED.




      Eric Eshelman, Ankeny, for appellant.

      Thomas J. Miller, Attorney General, and Tyler J. Buller, Assistant Attorney

General, for appellee.




      Considered by Tabor, P.J., and Mullins and Bower, JJ.
                                          2


MULLINS, Judge.

       Following a jury trial, Donovan Edwards was convicted of operating while

intoxicated, third offense. Edwards moved for a new trial, arguing the verdict is

contrary to the weight of the evidence. After reviewing the record, the district court

denied the motion.

       Edwards appeals, contending the district court abused its discretion in

denying his motion for a new trial because the jury verdict was contrary to the

weight of the evidence. We review the district court’s denial of a motion for a new

trial on weight-of-the-evidence grounds for an abuse of discretion. See State v.

Neiderbach, 837 N.W.2d 180, 190 (Iowa 2013). An abuse of discretion will only

be found where “the district court exercised its discretion on grounds or for reasons

clearly untenable or to an extent clearly unreasonable.” State v. Reeves, 670
N.W.2d 199, 202 (Iowa 2003). Where a claim is made that the verdict is contrary

to the weight of the evidence, “the verdict may be set aside and a new trial granted”

if “the court reaches the conclusion that the verdict is contrary to the weight of the

evidence and that a miscarriage of justice may have resulted.” State v. Serrato,

787 N.W.2d 462, 472 (Iowa 2010) (quoting State v. Ellis, 578 N.W.2d 655, 658–59

(Iowa 1998)). “A verdict is contrary to the weight of the evidence where ‘a greater

amount of credible evidence supports one side of an issue or cause than the

other.’” State v. Shanahan, 712 N.W.2d 121, 135 (Iowa 2006) (quoting Ellis, 578
N.W.2d at 658).

       The jury was instructed the State was required to prove the following

elements: (1) Edwards operated a motor vehicle and (2) he was under the

influence of alcohol at the time. On appeal, Edwards only challenges the weight
                                          3


of the evidence in relation to the first element, that he operated the motor vehicle

in question.

       The trial evidence includes the following.       On March 25, 2017, three

witnesses outside of a bar—Nicole, Elizabeth, and Mike—observed a white truck

collide with another vehicle in the bar’s parking lot. The white truck began to back

up as if it was going to leave the scene, so Mike yelled at the person in the truck.

All three witnesses testified Edwards was driving the white truck when it collided

with the other vehicle. They also testified Edwards emerged from the truck and

advised the vehicle he ran into belonged to a friend of his who would not care

about the damage. Ultimately, a verbal altercation ensued between Mike and

Edwards. Nicole called the police, who arrived on the scene shortly thereafter.

       Mike, Nicole, and Elizabeth testified Edwards was driving the white truck,

they did not observe anyone else in the truck, and they did not see anyone else

exit it after Edwards got out. Mike and Elizabeth added there was nothing to

obstruct their view of who was driving the white truck.         Elizabeth specifically

testified she could see inside the white truck when it collided with the other vehicle,

and Edwards was the sole occupant. Nicole testified she was under the influence

of alcohol but was not intoxicated to the point that she could not comprehend what

was going on at the time of these events, or recall them at the time of trial. Mike

testified he had consumed alcohol but he was not intoxicated or otherwise

impaired. Elizabeth also consumed alcohol the night in question but testified she

was not impaired.     All three witnesses testified they did not know Edwards

beforehand and did not see him inside the bar before the collision.
                                            4


         Officer McVey was one of the officers dispatched to the scene.1 Upon his

arrival, he made contact with Edwards, who was exiting the white truck. Edwards

reported to McVey that his girlfriend, Chanel Wilson, was the one driving the truck

and she fled the scene on foot. Edwards was unable to provide McVey with any

contact information for Wilson, advising she got a new cell phone that same day

and she is a meth addict so she probably could not be found. Edwards explained

the witnesses were just “trying to start shit.” On cross-examination at trial, McVey

conceded he never observed Edwards operate the motor vehicle, obviously

because the police were not called until after the collision. The video footage

admitted into evidence at trial depicts Edwards as belligerent and highly

intoxicated.

         A defense witness, Natalie, testified she, at some point in the evening,

observed a female exit a white truck that was “parked oddly close and kind of

diagonal to the front door” in the bar’s parking lot. She then observed Edwards get

out and get in the driver’s side of the truck. Natalie testified on cross-examination

she was not entirely sure if the female was ever in the white truck. She then

observed someone approach Edwards and begin arguing with him, upon which

she went back inside the bar. She testified she did not observe the collision. She

also testified her view of the white truck was obstructed and defense counsel’s

relation of the facts to her prior to trial “jogged [her] memory as to what happened

because [she] forgot all about it.”




1
    Video footage from McVey’s body camera was admitted as evidence at trial.
                                            5


         Edwards testified on his own behalf. He testified he had been working all

day and in the evening he and Wilson decided to go to the bar. He had Wilson

drive because he had already consumed alcohol and had taken muscle relaxers.

Edwards testified while in the bar, Mike continuously directed derogatory

comments toward Edwards and Wilson. Edwards and Wilson decided to leave,

and Edwards directed Wilson, “pull the truck around, I’ll be right out.” After paying

his tab, Edwards went to the parking lot and observed Wilson “up by the street

running” and his truck just “sitting there.” Edwards began to approach the truck,

but then heard Mike yelling at him to not leave the scene. After an exchange of

words with Mike, Edwards returned to his truck and took the key out of the ignition.

He then got in the truck, noticed the arrival of police, and exited the truck. Edwards

testified he did not call Wilson to testify because she is a meth addict and

schizophrenic.

         Upon our review and weighing of the evidence, we find the district court did

not abuse its discretion in denying the motion for a new trial because the verdict

was not contrary to the weight of the evidence; simply stated, this is not the rare

case in which the verdict runs contrary to the weight of the evidence. See State v.

Benson, 919 N.W.2d 237, 243 (Iowa 2018).2 The testimony provided by the State’s

witnesses was consistent, credible, and supportive of the verdict.          Natalie’s

testimony was largely inconsistent and her credibility was undercut by her

concession that her memory of the facts was jogged by her discussion with

defense counsel prior to trial. Edwards’s credibility was also undercut by his clear



2
    We have limited our review to the issue as framed by Edwards.
                                          6


motivation to be acquitted in these proceedings.            Furthermore, on cross-

examination of the State’s witnesses, Edwards attempted to paint the witnesses

as intoxicated at the time of these events and therefore not credible. The video

footage admitted into evidence shows the State’s witnesses to be calm and

coherent. In contrast, the footage depicts Edwards to be highly intoxicated and

belligerent. This, coupled with Edwards’s testimony that he mixed alcohol with

muscle relaxers, supports a conclusion that if anyone’s ability to recollect the facts

was affected by an impairment at the time of these events, it was Edwards’s.

       We are unable to say the evidence preponderates heavily against the jury’s

finding of guilt. We therefore conclude the district court did not abuse its discretion

in denying Edwards’s motion for a new trial on weight-of-the-evidence grounds.

We affirm Edwards’s conviction.

       AFFIRMED.